Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of January 28, 2008 by and among Keystone Nazareth Bank & Trust Company (“KNBT Bank”), KNBT Bancorp, Inc. (“KNBT”), National Penn Bank (the “Bank”), National Penn Bancshares, Inc. (the “Company”) (the Bank and the Company are collectively referred to as the “Employer”), and Scott V. Fainor (the “Executive”) and shall become effective as of the Effective Time (as defined below) and shall supersede, as of the Effective Time, any and all agreements relating to the matters contained herein. W I T N E S S E T H : WHEREAS, the Executive is currently employed as the President and Chief Executive Officer of each of KNBT and KNBT Bank pursuant to an Amended and Restated Employment Agreement, dated December 28, 2006 (the “Prior Agreement”); WHEREAS, on September 6, 2007, the Company and KNBT entered into an Agreement (the “Merger Agreement”) providing, among other things, for the merger of KNBT with and into the Company, to be followed by the Bank Merger (as defined in the Merger Agreement); WHEREAS, as of the Effective Time (as defined below) the Executive will be employed by the Company and the Bank as the President and the Chief Executive Officer of the Bank and Senior Executive Vice President and Chief Operating Officer of the Company pursuant to the First Amendment to the Prior Agreement between the Company, the Bank, KNBT and KNBT Bank and the Executive effective September 6, 2007 (the “First Amendment”); WHEREAS, KNBT, KNBT Bank, the Company and the Bank desire to amend and restate the Prior Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and to incorporate selected provisions of the First Amendment; WHEREAS, KNBT and KNBT Bank desire to ensure that the Company and the Bank are assured of the continued availability of the Executive’s services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Company and the Bank on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, KNBT, KNBT Bank, the Company, the Bank and the Executive hereby agree as follows: SECTION 1. EFFECTIVE DATE; EMPLOYMENT. For purposes of this Agreement, “Effective Date” shall mean December 31, 2004, provided thatthis amendment and restatement shall be effective as of the Effective Time.The Employer agrees to employ the Executive, and the Executive hereby agrees to such employment, during the period and upon the terms and conditions set forth in this Agreement. Effective Time shall have the meaning assigned to such term in the Merger Agreement. SECTION 2. EMPLOYMENT PERIOD. (a) The terms and conditions of this Agreement shall be and remain in effect through December 31, 2009 plus such extensions, if any, as are provided pursuant to Section 2(b) hereof (the “Employment Period”). (b) Except as provided in Section 2(c), beginning on December 31, 2007 and on each subsequent December 31stduring the Employment Period, the Employment Period shall automatically be extended for one additional year, unless either the Company or the Bank, on the one hand, or the Executive, on the other hand, elects not to extend the Agreement further by giving written notice thereof to the other parties at least 30 days prior to such annual anniversary date.Upon termination of the Executive’s employment with either Employer for any reason whatsoever, any annual extensions provided pursuant to this Section 2(b), if not theretofore discontinued, shall automatically cease. (c) Nothing in this Agreement shall be deemed to prohibit the Employer at any time from terminating the Executive’s employment during the Employment Period for any reason upon at least 30 days written notice to the Executive, other than termination for Cause which shall be governed by Section 10 hereof, provided thatthe relative rights and obligations of the Employer and the Executive in the event of any such termination shall be determined under this Agreement. Furthermore, notwithstanding anything to the contrary herein, no extension of this Agreement pursuant to Section 2(b) shall occur that would extend the term of this Agreement beyond December 31stof the year in which the Executive reaches age 65. SECTION 3. DUTIES. (a) Throughout the Employment Period, the Executive shall serve as the President and the Chief Executive Officer of the Bank and Senior Executive Vice President and Chief Operating Officer of the Company, having such power, authority and responsibility and performing such duties as are prescribed by or under the Bylaws of each of the Company and the Bank and as are customarily associated with such positions.The Executive shall devote his full business time, attention, skills and efforts (other than during weekends, holidays, vacation periods, and periods of illness or leaves of absence and other than as permitted or contemplated by Section 7 hereof) to the business and affairs of the Employer and shall use his best efforts to advance the interests of the Employer. 2 (b) During the period of the Executive’s employment hereunder, the Board of Directors of the Company will cause the Company, as sole shareholder of the Bank, to elect and annually re-elect the Executive to the Board of Directors of the Bank (unless it believes such action would violate its fiduciary duties).Upon any termination of the Executive’s employment hereunder for any reason, including, without limitation, a termination without cause, the Executive will concurrently resign from the Board of Directors of the Bank and, should the Executive then be serving as a director of the Company or any direct or indirect subsidiary or affiliate of the Company or Bank, from all such boards as well. SECTION 4. CASH AND OTHER COMPENSATION. (a) In consideration for the services to be rendered by the Executive hereunder, the Employer shall pay to him a salary of four hundred forty-four thousand and nine hundred and forty-five dollars ($444,945) annually (“Base Salary”).The Executive’s Base Salary shall be payable in approximately equal installments in accordance with the Company’s and the Bank’s customary payroll practices for senior officers.Base Salary shall include any amounts of compensation deferred by the Executive under any tax-qualified retirement or welfare benefit plan or any other deferred compensation arrangement.The Company Board and the Bank Board shall review the Executive’s annual rate of salary at such times during the Employment Period as they deem appropriate, but not less frequently than once every twelve months, and may, in their respective discretion, approve an increase therein.In addition to salary, the Executive may receive other cash compensation from the Employer for services hereunder at such times, in such amounts and on such terms and conditions as the Company Board or the Bank Board may determine from time to time.Any increase in the Executive’s annual salary shall become the Base Salary of the Executive for purposes hereof.The Executive’s Base Salary as in effect from time to time cannot be decreased by the Employer without the Executive’s express prior written consent. (b) The Executive shall be entitled to participate in an equitable manner with all other executive officers of the Employer in discretionary bonuses as authorized by the Company Board and/or the Bank Board to executive officers.No other compensation provided for in this Agreement shall be deemed a substitute for the Executive’s right to participate in such bonuses when and as declared by the Company Board and/or the Bank Board. SECTION 5. EMPLOYEE BENEFIT PLANS AND PROGRAMS. (a) During the Employment Period, the Executive shall be treated as an employee of the Company and the Bank and shall be entitled to participate in and receive benefits under any and all qualified or non-qualified retirement, pension, savings or profit-sharing plans, any and all group life, health (including hospitalization, medical and major medical), dental, accident and long term disability insurance plans, and any other employee benefit and compensation plans (including, but not limited to, any incentive compensation plans or programs, stock option and appreciation rights plans and restricted stock plans) as may from time to time be maintained by, or cover employees of, the Company and the Bank, in accordance with the terms and conditions of such employee benefit plans and programs and compensation plans and programs and consistent with the Company’s and the Bank’s customary practices.Any grants under a restricted stock plan to the Executive shall be at the discretion of either the Company Board or the committee that administers such plan.Nothing paid to the Executive under any such plan or program will be deemed to be in lieu of other compensation to which the Executive is entitled under this Agreement. 3 (b) During the Employment Period, the Employer shall provide the Executive with an automobile allowance equal to $1,000 per month, payable monthly. SECTION 6. INDEMNIFICATION AND INSURANCE. (a) During the Employment Period and for a period of six years thereafter, the Employer shall cause the Executive to be covered by and named as an insured under any policy or contract of insurance obtained by them to insure their directors and officers against personal liability for acts or omissions in connection with service as an officer or director of the Employer or service in other capacities at the request of the Employer.The coverage provided to the Executive pursuant to this Section 6 shall be of the same scope and on the same terms and conditions as the coverage (if any) provided to other officers or directors of the Employer or any successors. (b) To the maximum extent permitted under applicable law, the Employer shall indemnify the Executive against and hold him harmless from any costs, liabilities, losses and exposures that may be incurred by the Executive in his capacity as a director or officer of the Employer or any subsidiary or affiliate. SECTION 7. OUTSIDE ACTIVITIES. The Executive may (a) serve as a member of the boards of directors of such business, community and charitable organizations as he may disclose to and as may be approved by the Employer (which approval shall not be unreasonably withheld), and (b) perform duties as a trustee or personal representative or in any other fiduciary capacity, provided thatin each case such service shall not materially interfere with the performance of his duties under this Agreement or present any conflict of interest.The Executive may also engage in personal business and investment activities which do not materially interfere with the performance of his duties hereunder, provided thatsuch activities are not prohibited under any code of conduct or investment or securities trading policy established by the Employer and generally applicable to all similarly situated executives. If the Executive is discharged or suspended, or is subject to any regulatory prohibition or restriction with respect to participation in the affairs of the Bank, he shall continue to perform services for the Company in accordance with this Agreement but shall not directly or indirectly provide services to or participate in the affairs of the Bank in a manner inconsistent with the terms of such discharge or suspension or any applicable regulatory order. SECTION 8. WORKING FACILITIES AND EXPENSES. It is understood by the parties that the Executive’s principal place of employment shall be at the Employer’s office located at Reading and Philadelphia Avenues in Boyertown, Pennsylvania, or at such other location within a 25-mile radius of such office, or at such other location as the Employer and Executive may mutually agree upon.The Employer shall provide the Executive at his principal place of employment with a private office, secretarial services and other support services and facilities suitable to his position with the Employer and necessary or appropriate in connection with the performance of his assigned duties under this Agreement.The reimbursement in the next sentence shall be paid promptly by the Employer and in any event no later than March 15 of the year immediately following the year in which such expenses were incurred.The Employer shall reimburse the Executive for his ordinary and necessary business expenses attributable to the Employer’s business, including, without limitation, the Executive’s travel and entertainment expenses incurred in connection with the performance of his duties for the Employer under this Agreement, in each case upon presentation to the Employer of an itemized account of such expenses in such form as the Employer may reasonably require, with such reimbursement to be paid promptly by the Employer and in any event no later than March 15 of the year immediately following the year in which such expenses were incurred.For the avoidance of doubt, except for (a) the automobile allowance payable to the Executive under Section 5(b) hereof, and (b) tolls and parking expenses incurred in the ordinary course of business, the Executive shall not be entitled to reimbursement under the immediately preceding sentence for any expenses incurred for automobile travel, including without limitation, mileage expenses. 4 SECTION 9. TERMINATION OF EMPLOYMENT WITH BENEFITS. (a) The Executive shall be entitled to the benefits described in Section 9(b) in the event that either prior to a Change in Control or more than two years after a Change in Control as defined in Section 11(a): (i) his employment with the Employer terminates during the Employment Period as a result of the Executive’s termination for Good Reason (as defined in Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination based on the following: (A) any material breach of this Agreement by either Employer, including without limitation any of the following: (1) a material diminution in the Executive’s base compensation, (2) a material diminution in the Executive’s authority, duties or responsibilities as prescribed in Section 3, or (3) any requirement that the Executive report to a corporate officer or employee of the Bank instead of reporting directly to the Board of Directors of the Bank at the Bank level, or (B) a change in excess of 25 miles in the geographic location at which the Executive must perform his services under Section 8 of this Agreement; provided, however, that prior to any termination of employment for Good Reason, the Executive must first provide written notice to each Employer within ninety (90) days of the initial existence of the condition, describing the existence of such condition, and the Employer shall thereafter have the right to remedy the condition within thirty (30) days of the date the Employer received the written notice from the Executive.If the Employer remedies the condition within such thirty (30) day cure period, then no Good Reason shall be deemed to exist with respect to such condition.If the Employer does not remedy the condition within such thirty (30) day cure period, then the Executive may deliver a notice of termination for Good Reason at any time within sixty (60) days following the expiration of such cure period; or 5 (ii) the Executive’s employment with the Employer is terminatedby the Employer during the Employment Period for any reason other than for “cause,” death or “Disability,” as provided in Section 10(a). (b) Upon the termination of the Executive’s employment pursuant to Section 9(a) of this Agreement either prior to a Change in Control as defined in Section 11(a) or more than two years after a Change in Control, the Employer shall pay and provide to the Executive (or, in the event of his subsequent death, to his estate): (i) his earned but unpaid Base Salary (including, without limitation, all items which constitute wages under applicable law and the payment of which is not otherwise provided for in this Section 9(b)) as of the date of the termination of his employment, with such payment to be made at the time and in the manner prescribed by law applicable to the payment of wages but in no event later than 30 days after termination of employment; (ii) the benefits, if any, to which he is entitled under the employee benefit plans and programs and compensation plans and programs maintained for the benefit of the Company’s and the Bank’s officers and employees through the date of the termination of his employment; (iii) continued group life, health, dental, accident and long term disability insurance benefits, in addition to that provided pursuant to Section 9(b)(ii), and after taking into account the coverage provided by any subsequent employer, if and to the extent necessary to provide for the Executive, for theperiod beginning on the date on which his employment terminates and ending on the earlier of (A) the last day of the Employment Period (the “Remaining Employment Period”) or (B) 24 months from the date of termination (with such lesser period being the “Coverage Period”), coverage equivalent to the coverage to which he would have been entitled under such plans if he had continued to be employed during such period; provided that any insurance premiums payable by the Employer or any successors pursuant to this Section 9(b)(iii) shall be payable at such times and in such amounts as if the Executive was still an employee of the Employer, subject to any increases in such amounts imposed by the insurance company or COBRA, and the amount of insurance premiums required to be paid by the Employer in any taxable year shall not affect the amount of insurance premiums required to be paid by the Employer in any other taxable year;and provided further that if the participation of the Executive or other covered dependents in any group insurance plan is barred, the Employer shall either arrange to provide such persons with insurance benefits substantially similar to those which the Executive was entitled to receive under such group insurance plan or, if such coverage cannot be obtained, pay a lump sum cash equivalency amount within thirty (30) days following the date of termination based on the annualized rate of premiums being paid by the Employer as of the date of termination of employment. 6 (iv) within 30 days following the date on which his employment terminates, a lump sum payment, in an amount equal to the present value of the Base Salary that the Executive would have earned if he had continued to be employed during the Coverage Period at the highest annual rate of Base Salary achieved during the Employment Period, with such present value to be determined using a discount rate equal to the applicable short-term federal rate prescribed under Section 1274(d) of the Code, compounded using the compounding periods corresponding to the Company’s and the Bank’s regular payroll periods for their officers, and with such lump sum to be paid in lieu of all other payments of Base Salary provided for under this Agreement in respect of the Coverage Period; (v) within 30 days following the date on which his employment terminates, a lump sum payment in an amount equal to the excess, if any, of: (A) the present value of the aggregate benefits to which he would be entitled under any and all qualified defined benefit pension plans and non-qualified plans related thereto maintained by, or covering employees of, the Company and the Bank if he were 100% vested thereunder and had continued to be employed during the Coverage Period at the highest annual rate of Base Salary achieved during the Employment Period; over (B) the present value of the benefits to which he is actually entitled under such defined benefit pension plans as of the date on which his employment terminates, with such present values to be determined using the mortality tables prescribed under Section 415(b)(2)(E)(v) of the Code and a discount rate, compounded monthly, equal to the annualized rate of interest prescribed by the Pension Benefit Guaranty Corporation for the valuation of immediate annuities payable under terminating single-employer defined benefit plans for the month in which the Executive’s employment terminates (“Applicable PBGC Rate”); (vi) within 30 days following the date on which his employment terminates, a lump sum payment in an amount equal to the present value of the additional employer contributions to which he would have been entitled under any and all qualified defined contribution plans and non-qualified plans related thereto maintained by, or covering employees of, the Company and the Bank as if he were 100% vested thereunder and had continued to be employed during the Coverage Period at the highest annual rate of Base Salary achieved during the Employment Period and making the maximum amount of employee contributions, if any, required or permitted under such plan or plans, with such present value to be determined on the basis of a discount rate, compounded using the compounding period that corresponds to the frequency with which employer contributions are made to the relevant plan, equal to the applicable short-term federal rate prescribed under Section 1274(d) of the Code, provided that no payments shall be made pursuant to this subsection (vi) with respect to the Company’s Employee Stock Ownership Plan (“ESOP”) if the ESOPis terminated effective as of a date within one year of the date of the termination of the Executive’s employment, with the Executive to reimburse the Employer for any such payments previously made within 30 days of the Executive’s receipt of a request for reimbursement from the Employer; 7 (vii) within 30 days following thedate on which his employment terminates, a lump sum payment in an amount equal to the present value of the payments that would have been made to the Executive under any cash bonus or long-term or short-term cash incentive compensation plan maintained by, or covering employees of, the Company and the Bank if he had continued to be employed during the Coverage Period and had earned in each calendar year that ends during the Coverage Period a bonus or incentive award that equals the highest annual bonus or incentive award paid to the Executive during the preceding 36 calendar months, with the present value of such payments to be determined using a discount rate equal to the applicable short-term federal rate prescribed under Section 1274(d) of the Code, compounded using the compounding periods corresponding to the Company’s and the Bank’s schedule of paying bonuses; (viii) for the first year following the date on which his employment terminates, reimbursement for all reasonable expenses incurred by the Executive in connection with the search for new employment, including without limitation those of a placement agency or service, and reimbursement for all reasonable relocation expenses incurred by the Executive in connection with securing new employment, with such expenses to be reimbursed promptly by the Employer and in any event no later than March 15 of the year immediately following the year in which such expenses were incurred; provided, however, that the amounts payable by the Employer pursuant to this subsection (viii) shall not exceed $75,000; and (ix) within 30 days following the date on which his employment terminates, upon the surrender of then outstanding options or appreciation rights (other than options or appreciation rights which do not, by their terms, vest in the event of a Change in Control as defined in Section 11(a) hereof) previously issued to the Executive under any stock option and appreciation rights plan or program maintained by, or covering employees of, the Employer, a lump sum payment in an amount equal to the product of: (A) the excess of (I) the fair market value of a share of stock of the same class as the stock subject to the option or appreciation right, determined as of the date on which his employment terminates, over (II) the exercise price per share for such option or appreciation right, as specified in or under the relevant plan or program; multiplied by (B) the number of shares with respect to which options or appreciation rights are being surrendered. The Employer and the Executive agree that the Employer may condition the payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi), (vii) and (viii) on the receipt of the Executive’s resignation from any and all positions which he holds as an officer, director or committee member with respect to the Employer or any of its subsidiaries or affiliates. (c)In the event the Executive’s employment is terminated by voluntary resignation (including voluntary retirement) subsequent to the Executive reaching age 65 but before the end of the Employment Period other than pursuant to Section 9(a) and such termination occurs either before a Change in Control as defined in Section 11(a) or more than two years after a Change in Control, the Employer shall pay and provide to the Executive (or, in the event of his subsequent death, to his estate): 8 (i)his earned but unpaid Base Salaryas of the date of the termination of his employment, with such payment to be made at the time and in the manner prescribed by law applicable to the payment of wages but in no event later than 30 days after termination of employment; (ii)the benefits, if any, to which he is entitled under the employee benefit plans and programs and compensation plans and programs maintained for the benefit of the Company’s and the Bank’s officers and employees through the date of the termination of his employment; (iii)in eighteen (18) equal monthly installments beginning with the first business day of the month following the Executive’s termination of employment an aggregate amount equal to 1.125 times his Base Salary as in effect immediately prior to his termination; provided that if the Executive is a “Specified Employee” (as defined in Section 409A of the Code and the regulations thereunder) as of the date of termination of his employment, then the monthly installments shall not commence until the first business day of the month following the lapse of six months from the date of termination of employment (the “Delayed Payment Date”), with the monthly installments that would have been paid prior to the Delayed Payment Date absent the six-month delay required by Section 409A of the Code to be aggregated and included in the payment made on the Delayed Payment Date and to be counted toward the total of eighteen (18) monthly installments; and (iv)continued group health and dental insurance benefits at the same level as in effect as of the date of termination of employment for a period of eighteen (18) months beginning on the date his employment terminates; provided that any insurance premiums payable by the Employer or any successors pursuant to this Section 9(c)(iv) shall be payable at such times and in such amounts as if the Executive was still an employee of the Employer, subject to any increases in such amounts imposed by the insurance company or COBRA, and the amount of insurance premiums required to be paid by the Employer in any taxable year shall not affect the amount of insurance premiums required to be paid by the Employer in any other taxable year; and provided further that if the participation of the Executive or other covered dependents in any group insurance plan is barred, the Employer shall either arrange to provide such persons with insurance benefits substantially similar to those which the Executive was entitled to receive under such group insurance plan or, if such coverage cannot be obtained, pay a lump sum cash equivalency amount within thirty (30) days following the date of termination based on the annualized rate of premiums being paid by the Employer as of the date of termination of employment. SECTION 10. TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY. (a) In the event that the Executive’s employment with the Employer shall terminate during the Employment Period on account of: 9 (i) the discharge of the Executive for “cause,” which, for purposes of this Agreement, shall mean a discharge because either the Company Board or the Bank Board determines that the Executive has: (A) willfully failed to perform his assigned duties under this Agreement, other than any failure resulting from the Executive’s incapacity due to physical or mental impairment; (B) committed an act involving moral turpitude in the course of his employment with the Employer and its subsidiaries; (C) engaged in willful misconduct; (D) breached his fiduciary duties for personal profit; (E) willfully violated, in any material respect, any law, rule or regulation (other than traffic violations or similar offenses), written agreement or final cease-and-desist order with respect to his performance of services for the Company or the Bank, as determined by the Company Board or the Bank Board; or (F) materially breached the terms of this Agreement and failed to cure such material breach during a 15-day period following the date on which the Company Board or the Bank Board gives written notice to the Executive of the material breach; (ii) the Executive’s voluntary resignation from employment (including voluntary retirement) with the Company and the Bank for reasons other than Good Reason as specified in Section 9(a)(i) and other than pursuant to the provisions of Section 9(c); or (iii) the death of the Executive while employed by the Employer, or the termination of the Executive’s employment because of “Disability” as defined in Section 10(c) below; then in any of the foregoing events, the Employer shall have no further obligations under this Agreement, other than (A) the payment to the Executive of his earned but unpaid Base Salary as of the date of the termination of his employment, (B) the payment to the Executive of the benefits to which he is entitled under all applicable employee benefit plans and programs and compensation plans and programs, and (C) the provision of such other benefits, if any, to which he is entitled as a former employee under the Company’s or the Bank’s employee benefit plans and programs and compensation plans and programs. (b) For purposes of this Section 10, no act or failure to act, on the part of the Executive, shall be considered “willful” unless it is done, or omitted to be done, by the Executive in bad faith or without reasonable belief that the Executive’s action or omission was in the best interests of the Employer.Any act, or failure to act, based upon authority given pursuant to a resolution duly adopted by the Company Board, the Bank Board or based upon the written advice of counsel for the Employer shall be conclusively presumed to be done, or omitted to be done, by the Executive in good faith and in the best interests of the Employer.The cessation of employment of the Executive shall not be deemed to be for “cause” within the meaning of Section 10(a)(i) unless and until there shall have been delivered to the Executive a copy of a resolution duly adopted by the affirmative vote of three-fourths of the members of the Company Board or the Bank Board at a meeting of such Board called and held for such purpose (after reasonable notice is provided to the Executive and the Executive is given an opportunity, together with counsel, to be heard before such Board), finding that, in the good faith opinion of such Board, the Executive is guilty of the conduct described in Section 10(a)(i) above, and specifying the particulars thereof in detail. 10 (c) “Disability” shall be deemed to have occurred if the Executive: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Employer. (d) During any period in which the Executive is absent due to physical or mental impairment, the Employer may, without breaching this Agreement, appoint another person or persons to act as interim President and interim Chief Executive Officer pending the Executive’s return to his duties on a full-time basis hereunder or his termination as a result of such Disability.Prior to the Executive’s employment being terminated due to Disability under Section 10(e) hereof, the Executive shall continue to receive his full Base Salary, bonuses and other benefits to which he is entitled under this Agreement, including continued participation in all employee benefit plans and programs. (e)
